     Case 3:17-cv-02369-TWR-KSC Document 71 Filed 03/04/21 PageID.533 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BESSIE WOODWARD, individually and                 Case No.: 17-CV-2369 TWR (KSC)
      as Successor in Interest to LYLE
12
      WOODWARD; and EDWARD                              ORDER (1) DENYING AS MOOT
13    WOODWARD, individually and as                     DEFENDANT’S MOTION TO
      Successor in Interest to LYLE                     DISMISS, (2) VACATING DATES,
14
      WOODWARD,                                         AND (3) SETTING TELEPHONIC
15                                    Plaintiffs,       STATUS CONFERENCE
16    v.                                                (ECF Nos. 48, 70)
17
      COUNTY OF SAN DIEGO; CURTIS
18    STRATTON; and DOES 1–20,
19                                 Defendants.
20
21         Presently before the Court are Defendants County of San Diego and Curtis Stratton’s
22   Motion to Dismiss Plaintiffs’ Second Amended Complaint (“Mot.,” ECF No. 48) and
23   Plaintiffs Bessie Woodward and Edward Woodward and Defendants’ Joint Notice of
24   Pending Settlement (ECF No. 70). In light of the Parties’ settlement, the Court DENIES
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                            17-CV-2369 TWR (KSC)
     Case 3:17-cv-02369-TWR-KSC Document 71 Filed 03/04/21 PageID.534 Page 2 of 2



1    AS MOOT Defendants’ Motion, VACATES all pending dates and deadlines, and SETS
2    a telephonic status conference for May 5, 2021 at 3:00 p.m.
3          IT IS SO ORDERED.
4
5    Dated: March 4, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                     17-CV-2369 TWR (KSC)
